NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2815-20

IN THE MATTER OF
NATEA BOMAR,
CITY OF ORANGE TOWNSHIP,
POLICE DEPARTMENT.
_____________________________

                Argued September 29, 2022 – Decided October 19, 2022

                Before Judges Geiger and Berdote Byrne.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2020-2531.

                Frank C. Cioffi argued the cause for appellant Natea
                Bomar (Sciarra & Catrambone, LLC, attorneys; Frank
                C. Cioffi, of counsel and on the briefs).

                John J.D. Burke argued the cause for respondent City
                of Orange Township (Scarinci & Hollenbeck, LLC,
                attorneys; John J.D. Burke and Lawrence M. Teijido,
                on the brief).

                Susan M. Scott, Deputy Attorney General, argued the
                cause for respondent New Jersey Civil Service
                Commission (Matthew J. Platkin, Acting Attorney
                General, attorney; Sookie Bae-Park, Assistant Attorney
                General, of counsel; Craig S. Keiser, Deputy Attorney
                General, on the brief).
PER CURIAM

      Natea Bomar appeals from a final administrative action of the Civil

Service Commission (CSC) affirming her removal from employment as a City

of Orange (Orange) police officer.      She argues the CSC's decision is not

supported by substantial, credible evidence in the record and therefore, the

conclusions reached are arbitrary, capricious, or unreasonable.           In the

alternative, Bomar argues because recreational marijuana use has been legalized

in New Jersey since she tested positive in 2019, and she otherwise has no prior

disciplinary history, progressive discipline, not termination, is the appropriate

disciplinary action.

      Because we conclude Orange submitted sufficient, credible evidence that

standard operating procedures were applied when Bomar's drug tests were

performed, we conclude the CSC's decision is supported by the record and not

arbitrary, capricious, or unreasonable. Additionally, we find no basis in law or

in this record to conclude Bomar's claim that progressive discipline, not

termination, is the appropriate disciplinary action. We affirm substantially for

the reasons stated by ALJ in her thorough and well-reasoned written opinion,

which were adopted by the CSC. We add the following comments.




                                                                           A-2815-20
                                       2
      Orange's police department maintains its own drug testing policies and

procedures in accordance with the Attorney General's (AG) Directive 2018-2

"Statewide Mandatory Random Drug Testing" and Orange's Law Enforcement

Drug Screening (LEDS) policy, testing a percentage of officers at random. If

an officer tests positive, that officer is suspended from all duties and terminated

from employment upon final disciplinary action. Bomar was selected randomly

to submit to drug screening in accordance with Orange's LEDS policy on

October 24, 2019, but was not asked to provide a urine sample until October 29,

2019, after her first shift back on duty.       Pursuant to standard operating

procedures, the specimen was split into two samples. 1

      The sample was provided to the NJSTL for testing. On December 17,

2019, Bomar's sample tested positive for tetrahydrocannabinol (THC), a


1
  Bomar did not request an independent test of the second urine sample when
she learned of the positive urine test. The AG Policy was revised in April 2018,
per Directive 2018-2 to advise that a person testing positive "may only challenge
the positive test result by having the second specimen independently tested."
Orange served a subpoena on the New Jersey State Toxicology Laboratory
(NJSTL) requesting a person with personal knowledge of the testing procedures
and protocols testify at the Office of Administrative Law (OAL) hearing. The
NJSTL filed a motion to quash, arguing Bomar was not entitled to challenge the
validity of the positive drug test because she did not have her second sample
independently tested. The ALJ denied the motion to quash, ordering the NJSTL
to designate a person with knowledge to appear at the hearing. The ALJ
correctly reasoned, although Bomar did not request a second independent test,
due process entitled her to challenge the test results and testing procedures.
                                                                             A-2815-20
                                        3
psychoactive chemical found in marijuana.        Orange served Bomar with a

Preliminary Notice of Disciplinary Action, advising her she was being charged

pursuant to N.J.A.C. 4A:2-2.3(a)(6) "conduct unbecoming a public employee"

and N.J.A.C. 4A:2-2.3(a)(12) "other sufficient cause" for violating Orange's

LEDS program and suspended her without pay.

      After Orange held a departmental disciplinary hearing, it issued a Final

Notice of Disciplinary Action, removing Bomar as a police officer on March 26,

2020. Pursuant to the Administrative Procedures Act, N.J.S.A. 52:14B -1 to -

15, Bomar appealed to the CSC for a hearing. After a hearing, the ALJ issued

an initial decision on March 22, 2021, recommending the CSC sustain the

charges against Bomar and affirm her termination. On April 28, 2021, the CSC

accepted and adopted the ALJ's decision in full and issued a final administrative

action. This appeal followed.

      Our role in reviewing a final administrative agency decision is limited. In

re Taylor, 158 N.J. 644, 656 (1999); Clowes v. Terminix Int'l Inc., 109 N.J. 575,

587 (1988). We must defer to a final agency decision unless it is arbitrary,

capricious, or unsupported by substantial, credible evidence in the record.

Taylor, 158 N.J. at 657. We must, therefore, determine whether the agency's

findings could have reasonably "'been reached on sufficient credible evidence


                                                                           A-2815-20
                                       4
present in the record' considering 'the proofs as a whole,' with due regard to the

opportunity of the one who heard the witnesses to judge of their credibility.'"

Id. at 656 (quoting Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)). If we

find sufficient, credible evidence in the record to support the agency's

conclusions, then we must affirm even if we may have reached a different result.

Clowes, 109 N.J. at 588; Goodman v. London Metals Exch., Inc., 86 N.J. 19,

28-29 (1981).

      "When an agency's decision meets those criteria, then a court owes

substantial deference to the agency's expertise and superior knowledge of a

particular field." In re Herrmann, 192 N.J. 19, 28 (2007). Further, the reviewing

court is to provide a "'strong presumption of reasonableness' to an administrative

agency's exercise of its statutorily delegated responsibilities." Lavezzi v. State,

219 N.J. 163, 171 (2014) (quoting City of Newark v. Nat. Res. Council, Dep't

of Env't Prot., 82 N.J. 530, 539 (1980)). Whether the reviewing court would

have come to a different conclusion is immaterial so long as there is not a "'clear

showing' that [the decision] is arbitrary, capricious, or unreasonable, or that it

lacks fair support in the record." Circus Liquors, Inc. v. Governing Body of

Middletown Twp., 199 N.J. 1, 9 (2009) (quoting In re Herrmann, 192 N.J. at 27-




                                                                             A-2815-20
                                        5
28). The burden of proof is on the party challenging the action. Lavezzi, 219

N.J. at 171.

      On appeal, Bomar argues Orange did not meet its burden of proof

regarding the chain of custody of her urine sample, and the ALJ improperly

shifted the burden to her to demonstrate no tampering occurred. Specifically,

she takes issue with the testimony of Dr. Robert Havier, Orange's expert, who

testified as to the testing performed by the NJSTL but did not witness or perform

the actual test, and the one-hour period the sample was removed from the

NJSTL's refrigerator before testing. However, Bomar points to no rule or

caselaw requiring the person who conducts the actual testing be the person who

testifies as to the NJSTL's policies and procedures, or the validity of the actual

tests performed.

      Pursuant to OAL procedure rules, expert testimony is admissible if such

testimony will assist in the understanding of the evidence or determine a fact in

issue. The judge must consider that opinions or inferences are based on facts

and data "perceived or made known" to the witness at or before the hearing, and

the opinions or inferences are within the special "knowledge, skill, experience,

or training" of that witness. See N.J.A.C. 1:1-15.9(b). Hearsay evidence is

admissible and accorded whatever weight the judge deems appropriate, subject


                                                                            A-2815-20
                                        6
to the residuum rule, which requires some legally competent evidence to support

each ultimate finding of fact to the extent sufficient to provide assurances or

reliability and avoid the appearance of arbitrariness. See N.J.A.C. 1:1-15.5(b).

      In this case, although Dr. Havier did not perform the actual testing, he

reviewed and certified all of the results and testified proper procedure had been

followed. He explained the testing process and chain of custody, stating the

technician conducts testing "of a batch of specimens, roughly twenty-five total."

The ALJ found "Dr. Havier's review of all the data showed the [testing

equipment's] functionality and that it performed correctly.     Regardless, the

analysis of an individual's actual sample is based solely on the value obtained

after the machine's accuracy is determined."

      Bomar did not challenge the accuracy or calibration of the machine.

Instead, she suggested her specimen could have been tampered with during the

time it was out of refrigeration, awaiting testing.     Dr. Havier specifically

testified urine samples do not deteriorate in such a short period and the delay

did not alter the testing's accuracy. Bomar presented no evidence: expert,

documentary, or otherwise, to rebut Dr. Havier's expert opinion that batch

sampling is not standard operating procedure or that urine kept unrefrigerated

for that length of time somehow affects the validity of the test. She elected not


                                                                           A-2815-20
                                       7
to have the second sample tested when she learned of the positive result, despite

testifying she believed it to be a false positive. Her mere speculation the chain

of custody could have been compromised is insufficient to overcome the

reasonable probability of validity. See State v. Brown, 99 N.J. Super. 22, 28

(App. Div. 1968) (the legal standard applied for validity of the chain of custody

is "a reasonable probability" that no tampering occurred). As such, the ALJ

properly relied upon the credible testimony in the record, finding "Dr. H avier

credibly and logically explained the testing delay and purpose and manner of

calibrations before testing a sample" and "a preponderance of the evidence exists

that the NJSTL tests urine specimens in batches and that a time delay of more

than one hour was not unusual."

      The ALJ also found Bomar's claims that she must have ingested marijuana

unknowingly, from handling it during drug-related calls or from second-hand or

inadvertent ingestion, insufficient to rebut Dr. Havier's credible testimony that

cut-off levels are established to specifically exclude instances of inadvertent or

secondary exposure. The ALJ found Bomar's testimony lacked specificity,

rendering it unreliable. Bomar did not know why she tested positive. She

testified her former fiancé used marijuana and ingested edibles, but she never

participated, "[y]et Bomar was unsure if she was with her [former] fiancé around


                                                                            A-2815-20
                                        8
October 2019." The ALJ specifically noted "Bomar did not testify whether she

held marijuana or was in the presence of marijuana smoke on the day of the

testing. Instead, she stated that she was on drug-related calls numerous times in

the month before the testing but was unsure how many times."

      This is not a case where Bomar's test results were close to the cut-off level.

Her immunoassay test result was 84.261 ng/ml, where the cutoff is 20 ng/ml.

The more refined gas chromatography mass spectrometry test, which utilizes a

cutoff of 15 ng/ml, yielded positive test results of 52.9 ng/ml and 53.8 ng/ml, a

result the ALJ noted "far exceeds the [15] ng/ml cut-off" and Bomar provided

no medication to explain her test result. Bomar presents no evidence the ALJ's

findings were arbitrary, capricious, or unreasonable, and we affirm the finding

of a positive drug test for marijuana.

      Bomar urges us to reconsider the disciplinary action taken by the CSC if

we affirm the positive test finding, arguing the penalty of termination is too

severe given the state's subsequent legalization of recreational use of marijuana

and her lack of a prior disciplinary record. "[A] deferential standard applies to

the review of disciplinary sanctions as well." In re Herrmann, 192 N.J. at 28.

The reviewing court should not modify an agency-imposed sanction unless it is

"necessary to bring the agency's action into conformity with its delegated


                                                                              A-2815-20
                                         9
authority." Ibid. (quoting In re Polk, 90 N.J. 550, 578 (1982)). The reviewing

court does not have the power "to substitute its judgment for that of the agency."

Ibid. (quoting In re Polk, 90 N.J. at 578). In all, in evaluating an agency's

imposition of a sanction, the court will determine "'whether [the] punishment is

so disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness.'" In re Herrmann, 192 N.J. at 28-29 (quoting

In re Polk, 90 N.J. at 578). "The threshold of 'shocking' the court's sense of

fairness is a difficult one, not met whenever the court would have reached a

different result." Id. at 29.

      Bomar relies upon two cases in support of her claim progressive discipline

should be employed instead of termination.          Not only are those cases

unpublished,2 but both are inapposite to her circumstances because the officers

in those cases were able to specifically identify the substance that produced the




2
     See R. 1:36-3 ("No unpublished opinion shall constitute precedent or be
binding upon any court. Except for appellate opinions not approved for
publication that have been reported in an authorized administrative law reporter
. . . no unpublished opinion shall be cited by any court.").


                                                                            A-2815-20
                                       10
inadvertent positive result. 3 In both cases the administrative agency imposed

the discipline. Neither case involved us overruling the agency's sanction.

      In contrast, Bomar has been unable to present any specific action which

resulted in her ingesting THC. Rather, she merely states she must have ingested

marijuana unknowingly either from being around it at work or by handling it for

evidentiary purposes. Dr. Havier specifically opined one could not test positive

above the threshold by mere touching or second-hand smoke. It is Bomar's

burden to prove she mistakenly or unknowingly consumed marijuana.              See

Lavezzi, 219 N.J. at 171. Because she has not provided any specific reason as

to how she could have unknowingly ingested marijuana, she has not presented

sufficient mitigating factors that would justify a reduction from termination.

Additionally, the sanction of termination for a positive drug test is well

promulgated and was known to Bomar. Given termination is well within the



3
   One case involved a corrections sergeant who had an initial penalty of
termination reduced to a 120-day suspension.            The CSC reduced the
recommendation of termination by the ALJ pursuant to progressive discipline
because the officer's positive test for THC was attributed to use of CBD oil for
back pain, not listed on his medication sheet. The CSC found the positive result
probably arose because of the CBD oil, given the low amount of THC in the
sample. In another case a corrections officer tested positive when he
unknowingly ingested a supplement which contained benzoylecgonine, a
derivate of cocaine. The officer explained he did not know the banned substance
was in the supplement.
                                                                             A-2815-20
                                      11
CSC's delegated authority, we find nothing arbitrary, capricious, or

unreasonable in the CSC's application of its disciplinary action.

      Affirmed.




                                                                    A-2815-20
                                      12